Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 1 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 2 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 3 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 4 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 5 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 6 of 7
Case 8:21-ap-01023-ES   Doc 1 Filed 05/28/21 Entered 05/28/21 15:11:20   Desc
                        Main Document     Page 7 of 7
